Citation Nr: 0920839	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
degenerative disease with intervertebral disc syndrome, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1955 to 
April 1975.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The May 2004 rating decision 
confirmed and continued a 20 percent rating for service-
connected lumbar degenerative disease with intervertebral 
disc syndrome, which had been previously characterized as 
chronic lumbar strain and evaluated pursuant to 38 C.F.R. § 
4.71a Diagnostic Code 5295 (2003).  This decision also 
granted service connection for radiculopathy of the left 
lower extremity, as secondary to the lumbar degenerative 
disease with intervertebral disc syndrome, and assigned a 20 
percent rating. 

The Board remanded the matter for further evidentiary 
development and adjudication in November 2007.  During the 
pendency of the remand, the Appeals Management Center (AMC) 
awarded the Veteran a temporary total disability rating from 
December 5, 2006, to January 9, 2007, based on the Veteran's 
having undergone back surgery.  Via a February 2009 
supplemental statement of the case, the AMC denied the 
Veteran's claims for higher schedular ratings both before 
December 5, 2006, and after January 9, 2007.  The Board notes 
that, due to the temporary total disability rating assigned 
to the Veteran from December 5, 2006, to January 9, 2007, the 
instant analysis of schedular ratings will not include that 
period.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar degenerative 
disease with intervertebral disc syndrome is manifested by 
flexion of the thoracolumbar spine greater than 30 degrees 
but less than 60 degrees, when pain on motion is taken into 
consideration.

2.  The Veteran's service-connected radiculopathy of the left 
lower extremity has resulted in disability approximating no 
worse than moderate incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
lumbar degenerative disease with intervertebral disc syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a rating in excess of 20 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Through March 2004 and December 2007 notice letters, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  Thereafter, the Veteran was 
afforded the opportunity to respond.  In addition, the 
Veteran was provided notice concerning the assignment of 
rating criteria and effective dates via the December 2007 
letter.  Hence, the Board finds that the Veteran has received 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the March 2004 and December 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2004 and 
December 2007 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
March 2004 and December 2007 notice letters.  

Here, however, the duty to provide notice relating to the 
Veteran's claim for an increased rating for lumbar 
degenerative disease with intervertebral disc syndrome was 
not fully satisfied pursuant to Vazquez-Flores, supra, prior 
to the initial unfavorable decision by the RO.  
Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such, it does not take the form prescribed in that case.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant; 
(2) when a reasonable person could be expected to understand 
from the notice what was needed; or (3) when a benefit could 
not have been awarded as a matter of law.  Id. at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the veteran a letter in March 2004 that 
requested that the Veteran provide evidence describing how 
his disability had increased in severity.  A subsequent 
notice letter sent in December 2007 notified the Veteran that 
disability ratings are assigned based, in part, on the 
severity of symptoms and their impact on employment.  The 
December 2007 letter also requested that the Veteran submit 
evidence of the severity of his symptoms, including 
"statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
[his] disability has become worse."  The AMC also provided 
the Veteran with a supplemental statement of the case in 
February 2009 notifying him of the specific rating criteria 
used to evaluate his service-connected lumbar degenerative 
disease with intervertebral disc syndrome.  In addition, the 
Veteran was questioned about the effect of his disability on 
his daily life at the April 2004 and December 2008 VA 
examinations performed in association with this claim.  The 
Board thus finds that the notice provided in the March 2004 
and December 2007 letters and the February 2009 supplemental 
statement of the case, along with the Veteran's responses to 
the questioning at the April 2004 and December 2008 VA 
examinations regarding the effect of his disability on his 
daily life, show that the Veteran had actual knowledge that 
medical and lay evidence was required to show an increase in 
severity in his service-connected lumbar degenerative disease 
with intervertebral disc syndrome, including the impact on 
his daily life.  

The Board notes that, prior to the initial adjudication of 
the claim, VA did not provide the Veteran with specific 
notice of the criteria necessary for entitlement to a higher 
disability rating for his service-connected lumbar 
degenerative disease with intervertebral disc syndrome, as 
required by Vazquez-Flores, supra.  The Board notes, however, 
that the Veteran was later given notice of the exact criteria 
on which his disability is rated via the February 2009 
supplemental statement of the case.  Further, a December 2007 
letter provided notice to the Veteran that a disability 
rating would be determined by application of the ratings 
schedule and relevant diagnostic codes based on the extent 
and duration of the signs and symptoms of his disability and 
their impact on his employment.  See Vazquez-Flores, supra.  
The ratings schedule is the sole mechanism by which a Veteran 
can be rated, excepting only referral for extra-schedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  As will be discussed 
below, lumbar degenerative disease with intervertebral disc 
syndrome is rated under Diagnostic Code 5243, employing 
either the General Rating Formula for Diseases and Injuries 
of the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The Veteran was 
notified of the specific criteria of Diagnostic Code 5243 in 
the supplemental statement of the case sent to him in 
February 2009.

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not timely met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Court in Vazquez-Flores.  The Board 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's post-service private treatment records 
have been associated with the file.  In addition, the Veteran 
was provided VA medical examinations in April 2004 and 
December 2008; reports of those examinations have been 
associated with the claims file.  Neither the Veteran nor his 
representative has indicated that there are any outstanding 
records relevant to the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  In addition, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  

In a May 2004 rating decision, the Veteran's 20 percent 
rating was continued for lumbar degenerative disease with 
intervertebral disc syndrome, which had been previously 
characterized as chronic lumbar strain and evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  This 
decision also granted service connection for radiculopathy of 
the left lower extremity, as secondary to the lumbar 
degenerative disease with intervertebral disc syndrome, and 
assigned a 20 percent rating pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Several notes follow the general rating formula.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under current provisions for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assignable.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Here, the Veteran has been evaluated 
for radiculopathy of the left lower extremity associated with 
his service-connected lumbar degenerative disease with 
intervertebral disc syndrome by analogy to paralysis of the 
sciatic nerve.  See 38 C.F.R. § 4.20 (2008) (when an unlisted 
condition is encountered, it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous).  Under Diagnostic Code 
8520 for paralysis of the sciatic nerve, a 20 percent rating 
is warranted for moderate incomplete paralysis; a 40 percent 
rating is warranted for moderately severe incomplete 
paralysis; a 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy; and an 80 
percent rating is warranted for complete paralysis.  Complete 
paralysis consists of the foot dangling and dropping, with no 
active movement possible of the muscles below the knee, and 
flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Neuritis and neuralgia of the sciatic 
nerve incorporate identical criteria as incomplete paralysis.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (2008).

A note accompanying the rating criteria addressing paralysis 
of the sciatic nerve says, in part, that the term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Relevant medical evidence of record consists of VA medical 
examinations conducted in April 2004 and December 2008, as 
well as records of the Veteran's ongoing treatment with 
private treatment providers for his lumbar degenerative 
disease with intervertebral disc syndrome and his 
radiculopathy of the left lower extremity.  Records from this 
treatment indicate that the Veteran was diagnosed with 
degenerative disease of the lumbar spine with 
spondylolisthesis after a November 2006 magnetic resonance 
imaging study.  In December 2006, he underwent decompression 
laminectomy, posterior spinal fusion, and posterior spinal 
instrumentation.  A post-operative report dated in December 
2006 reflects that the Veteran reported that his back pain 
had decreased since surgery.  He was cleared to return to 
work in January 2007; treatment records from that month 
indicate that he reported having tenderness in the back only 
if he worked the muscles too much and did not need to take 
his pain medication often.  At a December 2007 treatment 
visit, the Veteran reported that he was "doing a lot better 
than before the surgery" and had pain mainly on walking, 
which the Veteran categorized more as discomfort than pain.

Report of the April 2004 VA examination reflects that the 
physician noted the Veteran's complaints of "crushing" pain 
in his lower back that sometimes hurt his hips.  The examiner 
noted that the pain was at a "10" on a scale of 1 to 10 and 
caused functional limitation in both walking and standing.  
The pain was relieved by sitting, the examiner noted, and did 
not cause any incapacitation or lost work time.  The examiner 
also noted letters from two private physicians who had 
examined the Veteran, one of which reflected a diagnosis of 
mechanical low back syndrome with minor degenerative disc 
disease and facet degenerative disease, based on an August 
1996 evaluation.  That physician also stated that the Veteran 
could require surgery and gave a further diagnosis of left S1 
radiculopathy.  An October 2000 letter from a second 
neurosurgeon reflected a diagnosis of "neurogenic 
claudication secondary to lumbar spinal stenosis."  This 
physician also noted the Veteran's complaints of difficulty 
with prolonged standing and walking.

On physical examination, the physician found no radiation of 
pain on movement or muscle spasm and "[n]o additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination."  Testing of the Veteran's 
range of motion revealed flexion to 90 degrees, extension to 
25 degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 30 degrees.  The examiner further 
observed that the Veteran showed symptoms consistent with 
lumbar intervertebral disc syndrome.  Radiological 
examination revealed mild to moderate diffuse lumbar 
spondylosis and minimal multilevel degenerative disc space 
narrowing.  The examiner also found that the Veteran suffered 
from a slight changing sensation in the left S1 nerve root in 
the left foot.  His diagnosis was that the Veteran's 
previously diagnosed chronic lumbosacral strain had 
"progressed to lumbar degenerative disease with 
intervertebral disc syndrome and left S1 radiculopathy."  

Report of the December 2008 VA examination reflects that the 
Veteran stated that his back pain was greatly reduced 
following his December 2006 surgery.  He reported pain 
radiating down his left leg as well as numbness and decreased 
sensation in the left leg.  He reported having stiffness in 
the low back and fleeting flare-ups of increased pain in the 
low back precipitated by prolonged sitting.  The examiner 
noted that the Veteran occasionally used a cane or a back 
brace for support.  The examiner further noted that the 
Veteran denied any effect on his recreational activities or 
activities of daily living but reported having back pain 
after about 3 hours of standing to teach.  He reported no 
incapacitating episodes over the past year.  Physical 
examination revealed that the Veteran walked with a slight 
limp but displayed normal spinal curvature without tenderness 
or muscle spasm.  

Range of motion testing revealed flexion to 40 degrees 
without pain, extension to 20 degrees without pain, left and 
right lateral rotation to 20 degrees without pain, and left 
and right lateral flexion to 20 degrees without pain.  (The 
examiner noted that the Veteran did not wish to perform 
forward flexion, having been told by his surgeon not to bend 
forward, but agreed to flex forward until the point of pain, 
which occurred at 40 degrees.)  The examiner found no 
evidence of weakness, fatigability, incoordination, further 
limitation of motion, or increased pain on repetition of 
motion.  Neurological testing revealed strength of 4/5 in the 
left lower extremity and of 5/5 in the right lower extremity.  
The Veteran was found to have normal muscle tone with no 
atrophy.  The examiner noted that the Veteran experienced 
decreased sensation to temperature and vibration, as well as 
to sharp and dull touch, in the left lower extremity.  The 
examiner further noted decreased sensation to sharp touch in 
the right lower extremity but noted that it was not 
consistent with radiculopathy.  Straight leg testing was 
negative bilaterally.  The examiner diagnosed the Veteran 
with lumbar spinal stenosis with degenerative 
spondylolisthesis of the lumbar spine, status post surgery, 
with moderate radiculopathy of the left lower extremity.  

In his October 2004 notice of disagreement, the Veteran 
contended that he was unable to walk any distance over 150 to 
200 feet or stand for longer than 5 to 10 minutes without 
severe pain in his lower back and left hip.  Prolonged 
standing also caused his left leg to go numb down to his 
toes.  The Veteran also stated that pain medication provided 
little relief.  The Veteran reiterated these claims in his 
February 2005 VA Form 9 (Appeal to the Board of Veterans' 
Appeals).  Specifically, the Veteran stated that the pain 
rendered him unable to go shopping, mow his lawn, and "stand 
and visit with neighbors," as he was able to stand for only 
5 minutes before developing pain in his hips and numbness in 
his left leg.  In a February 2008 statement, the Veteran 
acknowledged that his back pain had improved since his 
surgery but claimed that he was still "limited to what [he] 
can do without pain," including squatting, bending, or 
lifting heavy items.  

Here, following its review of the medical evidence of record, 
the Board finds that the Veteran's lumbar degenerative 
disease with intervertebral disc syndrome warrants no more 
than a 20 percent rating.  The Board further finds that the 
Veteran's radiculopathy of the left lower extremity warrants 
no more than the 20 percent already assigned.  This is so for 
the entirety of the appeal period.

Regarding the Veteran's lumbar degenerative disease with 
intervertebral disc syndrome, in this case, the Board finds 
that the Veteran's flexion of the thoracolumbar spine was to 
40 degrees without pain, warranting a 20 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  In particular, the Board notes that at the April 2004 
VA examination, the Veteran's flexion was found to be to 90 
degrees, although the examiner did not indicate at the time 
whether the Veteran's range of motion was painful.  At the 
December 2008 VA examination, the Veteran was found to have 
flexion of the spine to 40 degrees, at which point he stopped 
flexing further due to pain.  As noted above, in VA Fast 
Letter 06-25, VA has determined that repetitive testing of a 
joint should yield sufficient information on any functional 
loss due to an orthopedic disability.  In this case, the 
Board has taken into consideration the Veteran's pain on 
flexion at his December 2008 examination and thus finds, in 
light of that fact, that the Veteran's forward flexion of the 
thoracolumbar spine is functionally limited to 40 degrees.  
The Board thus concludes that the limited range of motion 
displayed by the Veteran at his December 2008 VA examination 
more closely approximates the level of disability considered 
by a 20 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine. 

The Board notes further that the Veteran has not at any time 
displayed flexion of the thoracolumbar spine of 30 degrees or 
less, even when considering pain on motion, to warrant a 40 
percent rating.  Similarly, the Board also notes that there 
is no evidence that the Veteran's lumbar degenerative disease 
with intervertebral disc syndrome has resulted in disability 
comparable to ankylosis to warrant a 50 or 100 percent 
disability rating.  The Board acknowledges that the Veteran's 
December 2008 VA examination revealed pain at the endpoints 
of the range of motion.  Additionally, he complained of pain 
on motion and on standing at the April 2004 VA examination.  
However, as discussed above, the Board finds that any such 
pain and its effect on the Veteran's range of motion is 
properly contemplated in the 20 percent rating already 
assigned.  Therefore, the Board simply does not find that a 
rating higher than 20 percent based on any additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is 
warranted under the rating criteria.

The Board has also considered the Veteran's lumbar 
degenerative disease with intervertebral disc syndrome under 
the rating criteria for intervertebral disc syndrome.  
However, the evidence does not support a rating in excess of 
20 percent.  In that connection, the Board notes that the 
Veteran's April 2004 and December 2008 VA examiners both 
reported that the Veteran had not experienced any periods of 
incapacitation resulting in prescribed bed rest by a 
physician over the 12 months preceding either examination.  
As such, the Board finds consideration of the Veteran's 
service-connected lumbar degenerative disease with 
intervertebral disc syndrome under the rating criteria for 
intervertebral disc syndrome does not result in a rating 
higher than 20 percent.  In this case, the evidence of record 
does not reflect neurological findings resulting in 
incapacitating episodes under Diagnostic Code 5243.  The 
Board notes particularly that the Veteran has not been found 
to have suffered from any incapacitating episodes in the 12 
months preceding either the April 2004 or the December 2008 
VA examination to warrant a rating under Diagnostic Code 5243 
for intervertebral disc syndrome.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected lumbar degenerative disease with 
intervertebral disc syndrome.  In this case, although there 
is radiological evidence of degenerative changes (arthritis) 
of the spine, the Veteran is being rated for limitation of 
motion of the thoracolumbar spine associated with such 
degenerative changes.  Furthermore, the maximum rating 
otherwise allowable for arthritis in the absence of 
limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  The Board also notes that there 
is no evidence that the Veteran's lumbar degenerative disease 
with intervertebral disc syndrome has resulted in disability 
comparable to ankylosis, rendering a higher rating under the 
current General Rating Formula for Diseases and Injuries of 
the Spine inappropriate.

Regarding the Veteran's radiculopathy of the left lower 
extremity, after a review of the medical evidence, the Board 
finds that the Veteran's service-connected radiculopathy of 
the left lower extremity has resulted in disability 
approximating no worse than moderate incomplete paralysis of 
the sciatic nerve.  Because the Veteran is already receiving 
a 20 percent rating, which contemplates moderate impairment, 
for the disability, a higher rating is not warranted for 
radiculopathy of the left lower extremity. 

In that connection, the Board notes that there is no evidence 
that the Veteran experiences moderately severe incomplete 
paralysis of the left lower extremity.  At the Veteran's 
April 2004 VA examination, he was found to have only slight 
changing sensation in the left lower extremity; no functional 
limitations due to radiculopathy were noted at that time.  
The December 2008 VA examiner acknowledged that the Veteran 
complained of pain and numbness radiating down his left leg 
and specifically concluded that the Veteran's neurological 
impairment was moderate and that he was able to walk and 
perform his daily occupational and personal activities.  
Neurological examination at that time revealed normal muscle 
tone and strength of 4/5 in the left lower extremity, 
although the examiner found diminished sharp and dull 
sensation in the left leg, as well as diminished sensation to 
temperature and vibration distally.  The examiner concluded 
that the Veteran's radiculopathy was moderate.  The Board 
therefore concludes that this disability is tantamount to 
moderate incomplete paralysis of the sciatic nerve, 
warranting no more than a 20 percent disability rating under 
Diagnostic Code 8520.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected lumbar degenerative 
disease with intervertebral disc syndrome and his 
radiculopathy of the left lower extremity otherwise have 
rendered impractical the application of the regular schedular 
standards.  The very symptoms he experiences are contemplated 
by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 
(2008).  Thus, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of this rating issue to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected lumbar degenerative disease with 
intervertebral disc syndrome warrants no more than a 20 
percent rating, and his service-connected radiculopathy of 
the left lower extremity warrants a rating of no more than 20 
percent.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.57, 4.59, 4.71, 4.71a, 4.124a, Diagnostic 
Codes 5243, 8520 (2008).  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating higher than 20 percent for lumbar 
degenerative disease with intervertebral disc syndrome is 
denied.

Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


